Felton, Chief Judge.
The plaintiffs in error contend that the petition as amended was subject to their general demurrers because it failed to allege such facts as how close the defendants’ automobile was being driven behind the automobile in which the plaintiff was a passenger; the legal speed at the place of the collision; the speed of either of the vehicles-; the conditions then and there prevailing, including the condition of the roadway; whether any signal was given showing that the automobile in which the plaintiff was riding was about to stop; and what happened to the preceding automobile. The above facts are such as can be elicited by means of special demurrers. “As against a general demurrer mere general allegations of negligence are sufficient.” Ogletree v. Kirven, 104 Ga. App. 433 (1) (121 SE2d 845) and citations; Davis v. Harrell Concrete Products, 105 Ga. App. 785, 787 (125 SE2d 699) and citations.
*233There is no assignment of error on the overruling of special demurrers. Cases cited which involve special demurrers are not in point. Neither are such cases as Ingram, v. Greyhound Corp., 97 Ga. App. 892 (104 SE2d 658) wherein the facts alleged negatived liability on the part of the defendant.
The court did not err in overruling the general demurrers to the petition as amended.

Judgment affirmed.


Frankum and Pannell, JJ., concur.